Citation Nr: 1236883	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), dysthymic disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) originated from a November 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder.

In January 2003, the Board reopened the claim - concluding there was new and material evidence.  Subsequently, in November 2003, the Board remanded the claim to the RO for consideration of additional evidence.  After the RO had considered the additional evidence and continued to deny the claim, the Board issued a decision in May 2005 also denying the claim (a de novo adjudication).  But the Board had received additional evidence before issuing that decision, namely, a letter dated April 11, 2005, from the Veteran's treating psychiatrist, S.G., M.D., at the VA Medical Center (VAMC) in West Roxbury, Massachusetts.  And because that letter had not been put in the claims file, the Board had not considered it when issuing that May 2005 decision.  So the Board vacated that decision in August 2005 and remanded the claim to the RO via the Appeals Management Center (AMC) for initial consideration of this evidence since the Veteran had not waived this right.  See 38 C.F.R. § 20.1304(c) (2011).

In December 2005, Dr. S.G. submitted an additional letter on the Veteran's behalf, which had not been considered in the most recent supplemental statement of the case (SSOC) issued in September 2005, and the Veteran had not waived his right to also have the RO/AMC, as the Agency of Original Jurisdiction (AOJ), also consider this other evidence in the first instance.  Id.  He also needed to receive additional notice required by the Veterans Claims Assistance Act (VCAA) since the additional evidence mentioned from Dr. S.G. indicated the Veteran's claim was now inclusive of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran also had not received a PTSD questionnaire regarding the alleged traumatic events ("stressors") he believes caused this condition.  So. in June 2006, the Board again remanded this claim to the RO via the AMC, which then issued another SSOC in August 2009 continuing to deny the claim.

The Board remanded the claim yet again in October 2009, this time to provide still additional notice specifically relating to claims for PTSD that are predicated on personal/sexual assault, and to have the Veteran undergo a VA compensation examination to specifically determine what psychiatric disorders he currently suffers from and which, if any, are attributable to his military service.  However, since there was not the required compliance with the October 2009 remand directives, the Board again remanded this claim to the RO via the AMC in September 2011.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand).

As all requested development has now been completed, the claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran has received diagnoses of major depressive disorder and dysthymic disorder in accordance with the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  However, there is conflicting evidence in the file as to whether he also has the required diagnosis of PTSD in accordance with the DSM-IV criteria.

2.  But even assuming for the sake of argument he has this required diagnosis of PTSD (in addition to the accepted diagnoses of depression and dysthymic disorders), given that this is at least an as likely as not proposition, the most probative (meaning competent and credible) evidence of record 

nonetheless indicates all of his psychiatric disorders are less likely than not a result or consequence of his military service, including especially any traumatic events ("stressors") he may have experienced while in service such as a personal or sexual assault.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, irrespective of the specific diagnosis, was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  But if notice was not provided prior to initially adjudicating the claim, or if provided it was inadequate or incomplete, then VA need only provide the required notice and readjudicate the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is still served and the Veteran given ample opportunity to participate effectively in the adjudication of his claim.  This, in effect, will rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was sent letters in May 2004, June and December 2006, May and September 2007, and March 2010 advising him of the evidence and information necessary to substantiate this claim of entitlement to service connection, as well as apprising him of his and VA's respective responsibilities in obtaining this supporting evidence and information.  And as for the Dingess requirements, he was sent this notice by way of the June 2006 letter, which discussed the "downstream" disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the August 2009, April 2011, and June 2012 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  He and his representative have not made any such pleading or allegation.

As concerning the duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding, records that have not been requested or obtained relevant to his claim for an acquired psychiatric disorder.

Additionally, he was provided VA examinations in July 2001, December 2004, and July 2010, with addendum opinions in March and September 2011 specifically addressing whether any currently diagnosed psychiatric disorder is attributable to his military service.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating that, in disability compensation (service-connection) claims, VA must provide a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

The Board finds these examinations and opinions sufficient to decide this claim, as they are predicated on the correct facts and include discussion of the underlying rationale, which is where most of the probative value of an opinion is derived, not just from review of the claims file.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  And in obtaining these examinations and medical nexus opinions, there was compliance with the Board's January 2003, November 2003, August 2005, June 2006, October 2009, and September 2011 remand directives.  See again Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", if not "exact", compliance).

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Whether Service Connection for an Acquired Psychiatric Disorder is Warranted

The Veteran asserts he suffers from acquired psychiatric disorders, including PTSD, dysthymic disorder, and depressive disorder, on account of especially traumatic experiences ("stressors") while he was in the military.  Specifically, he alleges he witnessed a recruit blow himself and a drill instructor up while on a grenade range in June 1974, while stationed at Parris Island, South Carolina.  He also claims that he was approached by a fellow Marine who made sexual advances towards him, including requesting oral sex from the Veteran.

Unfortunately, though, after reviewing the considerable evidence of record - including especially the addendum medical nexus opinions most recently obtained on remand in March and September 2011, the Board finds that the preponderance of the evidence is against this claim for service connection for an acquired psychiatric disorder, including PTSD, depression, and dysthymic disorder, so it must be denied.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 


To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997). 


In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304 - (f)(1) through (f)(5), which respectively concern situations when there was a diagnosis of PTSD during service, the Veteran engaged in combat against enemy forces, he had fear of hostile military or terrorist activity, he was a prisoner of war (POW), or is alleging personal or sexual assault, so military sexual trauma (MST).

Regarding this second situation mentioned, in adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran had engaged in combat but the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Moreover, effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain other cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only had authorized VA to accept statements from Veterans who as mentioned had served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former POWs and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.  Further, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than his service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id., at 39852. 


This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)), also keeping in mind however that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1975.

Most notably, as it pertains to this specific claim at hand and as already alluded to, the Court has clarified that the general rule discussed above in Moreau that 
after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, in these other types of claims, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277.


Specifically, 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on 
in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence from include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Also relevant are a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Board's October 2009 remand, however, was in part to specifically provide this required notice, as mandated by the holding in Bradford, etc., and the Veteran received this additional notice in a March 2010 letter.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, there are exceptions to this general rule.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumption period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).

So medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders for purposes of this presumption:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  

Here, there is at least some question as to whether this particular Veteran has the required DSM-IV diagnosis of PTSD.  Dr. S.G., a VA staff psychiatrist, provided a June 2002 letter stating the Veteran has suffered from PTSD since October 2000.  Dr. S.G. did not indicate this diagnosis was made in accordance with the DSM-IV criteria; however, according to Cohen, a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressors claimed.

The July 2010 VA compensation examiner acknowledged the Veteran's claimed stressors of a grenade explosion and sexual advances, but stated that even if these claimed events and his reactions meet the DSM-IV criteria for a diagnosis of PTSD, his symptoms are not consistent with this diagnosis.  In particular, he did not meet the criterion of intrusiveness during that July 2010 examination or during prior PTSD evaluations.  The July 2010 VA examiner observed the Veteran was only provided this PTSD diagnosis by Dr. S.G., which was not substantiated by an identified stressor or by meeting the full criteria for this diagnosis.  The March and September 2011 addendum opinions similarly do not provide a diagnosis of PTSD.  Hence, most clinicians who have had occasion to examine or evaluate the Veteran have concluded he does not have PTSD, except for Dr. S.G.

Since, however, based on these conflicting opinions for and against the diagnosis of PTSD on this threshold preliminary issue, it is just as likely as not the Veteran has this required DSM-IV diagnosis of PTSD.  So the Board is resolving this doubt in his favor, as 38 C.F.R. § 3.102 requires, and accepting that he does.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

As for the other psychiatric disorders, diagnosed as depressive disorder and dysthymic disorder, the Veteran's VA treatment records dating from January 2000 to July 2009 clearly indicate diagnoses and treatment for these other disorders.  These diagnoses are also supported by letters from Dr. S.G, dating from November 2001 to April 2005 and the reports of the Veteran's December 2004 and July 2010 VA examinations, with addenda dated in March and September 2011.

Therefore, resolution of this claim ultimately turns instead on whether there also is the required probative (meaning competent and credible) evidence attributing this disorder, irrespective of the particular diagnosis, to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, in part based on the additional medical opinions obtained on remand concerning this determinative issue of causation, it is in this critical other respect that the claim fails.


Regarding in-service incurrence of a relevant disease or an injury, the Veteran's STRs are completely unremarkable for suggestion of a psychiatric disorder of any sort during his service.  Specifically, the May 1973 and May 1975 Reports of Medical History indicate he denied experiencing nervous trouble, depression, and excessive worry.  He also denied ever attempting suicide.  The contemporaneous Reports of Medical Examination showed normal psychiatric and neurological evaluations.  His military service ended in June 1975.

There equally was no suggestion of a psychosis within one year of his disacharge from service, so meaning by June 1976.

Nearly 3 years later, in February 1979, he submitted a statement requesting mental health treatment, asserting that he became "attracted to angel dust" during his military service and got depressed when he gave it up.  He also asserted that his mental disability was related to drug abuse while in service.

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

A May 1979 VA hospital summary indicates the Veteran was admitted for the first time for detoxification.  He was admitted for treatment of poly-drug abuse following a violent assault on his father after smoking cocaine, mescaline, and marijuana.  He reported a history of using angel dust for 2 years, smoking marijuana in high school, and abusing alcohol in the military.

Many years later he presented for outpatient psychiatric treatment at a VA hospital in October 2000, at which time he stated that he had not used drugs or alcohol for 10 years, so presumably dating back to 1990 or thereabouts.  He also stated that he was conflicted over his disintegrating marriage and felt isolated and afraid of "cracking up."  He stated, as well, that, even in childhood, he felt a sense that "something [was] missing" in his life and that he used angel dust and mescaline during and after his military service, and that he also had received treatment for alcohol abuse.

He was first afforded a VA compensation examination in July 2001.  According to the report, he said that he became severely depressed while serving at Parris Island, South Carolina, and attempted suicide several times.  He also reported multiple hospitalizations since service, and that he had not used drugs or alcohol for 10 years.  He alleged that his exposure to harsh treatment while in the Marine Corps had precipitated his depression.  He also related, however, that he had struggled with depression for "most of his life," that he believed it was a maturity or confidence problem, and that it had had a significant effect on his civilian life.  

Following a discussion of his then current symptoms and complaints, the diagnosis was severe, chronic major depressive disorder with suicidal ideation.  But dysthymic disorder or PTSD was not diagnosed.  The VA examiner opined that the Veteran's "depression had its onset in the military and should be considered service connected."  However, this examiner did not provide any rationale for this opinion, which, as mentioned, according to the holding in Neives-Rodriguez, is where most of the probative value of an opinion is derived.

In November 2001, Dr. S.G. submitted a letter on the Veteran's behalf.  The letter indicates that sessions with the Veteran had disclosed he was severely depressed, with strong suicidal impulses, workplace stress, and insomnia, in accordance with the DSM-IV criteria for depression.  He apparently had related that he was immature when he volunteered for military service and "fell in with the wrong crowd" during service.  He also related that other servicemen were "dominating" and he felt "powerless" to resist their induction of him into excessive use of alcohol, marijuana, and angel dust, but that he stopped using drugs or alcohol about 10 years earlier.  He also reported that he felt guilty about his activities during service and that memories of events in service "haunt him" during depressive episodes.  Dr. S.G. opined that the "depression dates back to military service, when [the Veteran's] immaturity [and] bad companions permanently affected his further development."  Dr. S.G. further opined that the Veteran was disabled by severe chronic neurotic depression that was "service-connected."  Again, though, there was no indication of PTSD as part and parcel of this current disability, much less a disability arising from any stressor during the Veteran's military service.

Dr. S.G. submitted another letter on the Veteran's behalf in June 2002, wherein he characterized the Veteran's condition as PTSD and listed symptoms of nightmares, insomnia, social isolation, irritability, and severe depression.  This commenting psychiatrist concluded the PTSD, "includ[ing] a severe depression" was 
"service-connected because of its origins in [the Veteran's] military service . . . ."  Dr. S.G. stated he has been treating the Veteran for "severe symptoms of PTSD" since October 2000.  But Dr. S.G. failed to provide sufficient rationale for his finding that the Veteran's PTSD is the result of his military service.  In fact, there is no mention in this letter from Dr. S.G. concerning a grenade accident or sexual assault of the Veteran at any point during his military service.  Instead, the crux of this psychiatrist's diagnosis and assertion that it had its origins in service is the Veteran's drug abuse in service and personal matters, such as his divorce.

In July 2002, Dr. S.G. submitted another letter, wherein he stated the Veteran's frightening experiences during service had traumatic effects, including feelings of guilt, which are the psychological causes of his chronic, disabling depression.  Dr. S.G. further opined that the primary basis of the Veteran's claim was "the chronic depression that dates from military service, along with some symptoms of PTSD."  Dr. S.G. also noted the Veteran would not have been influenced by "drug-using fellow servicemen if he had not volunteered for military service when he was young [and] immature."  But there still is no mention of a traumatic event, or any event, in service aside from the Veteran's drug abuse.

In March 2004, Dr. S.G. submitted yet another statement on the Veteran's behalf, this time asserting the Veteran was unable to continue working due to intensifying symptoms of PTSD and associated depression, which were aggravated by his divorce.  Dr. S.G. also indicated the Veteran's medications thus far had proved ineffective, and that he considered the Veteran totally disabled. 

In December 2004, as directed by the Board's November 2003 remand, the Veteran was afforded another VA psychiatric examination.  The report indicates the examiner reviewed the Veteran's claims file.  The Veteran stated he continued to receive treatment from the psychiatrist at the VA hospital and that he recently had retired from his job at the post office, as he was unable to get along with people.  The VA examiner stated the Veteran and "his chart" reports regarding his military service confirmed that "[he] was involved in substance misuse and abuse during his military experiences."  He reported that he was involved with the "wrong crowd" at Parris Island and excessively used angel dust, alcohol, and marijuana, and that he was hospitalized at local state hospitals for substance abuse treatment.  He also reported that he had a long history of drug and alcohol abuse prior to and during his service.  The VA examiner reviewed the Veteran's February 1979 statement and observed he was hospitalized for detoxification and treatment of poly-drug abuse in 1979, and that he acknowledged having emotional problems prior to that time. 

During the objective mental status portion of the examination, according to the VA examiner, the Veteran was unable to go into details regarding his high school, military, and post-military experiences, due to a "dissociat[ion] . . . because of high levels of altered consciousness due to early substance abuse."  The diagnoses were major depressive disorder and mixed substance abuse, by history.  The VA examiner noted that it was "not uncommon" for an individual with a history of a major substance abuse disorder in the military to also have depression.  The VA examiner also noted that it was "documented that [the Veteran] experienced depression as concomitant" of his experience of "high levels of mixed substance use in the military" and that he could not "dissociate the Veteran's substance abuse from his depression disorder."  The VA examiner went on to note that the Veteran's depression was secondary to his primary problem during military service, i.e., mixed substance abuse. 

An April 2005 letter from Dr. S.G. was submitted in response to the December 2004 VA examiner's findings that the Veteran's depression is secondary to his in-service drug abuse.  Dr. S.G. stated the VA examiner did not allow the Veteran to speak on his own behalf.  He also stated that the VA examiner misunderstood his point about the Veteran's in-service drug and alcohol abuse.  Dr. S.G. stated the Veteran's drug use occurred when he was 18 to 20 years old, and since his 1979 detox, he has not used alcohol or drugs.  Instead, Dr. S.G. asserted the Veteran came from a healthy family with no history of alcohol or drug abuse.  Dr. S.G. again stated the Veteran's psychiatric disorders are service connected because they were acquired during his service because he felt "compelled to join the drinking and drug use of his buddies."

In December 2005, Dr. S.G. submitted a final letter summarizing all of his previous letters.  In this most recent letter, Dr. S.G. stated the Veteran volunteered for the military when he was 18 and very immature.  He immediately fell in with the wrong crowd at Parris Island.  He felt powerless to resist their influence, and they introduced him to excessive use of alcohol, marijuana, and angel dust.  Dr. S.G. specifically attributed the Veteran's PTSD nightmares to the "frightening experiences connected with these activities."

But still, none of Dr. S.G.'s letters in support of the Veteran's claim for an acquired psychiatric disorder, regardless of the diagnosis, mention either a grenade explosion or any sexual assault in service as the precipitant of this present-day mental illness.  Instead, Dr. S.G. merely cites the Veteran falling in with the wrong crowd and, because of his immaturity and inability to resist their influences, becoming addicted to illicit drugs.  So even Dr. S.G. is seemingly acknowledging that the present-day mental illness is a by-product or residual of the drug abuse, not vice versa, that the mental illness instead caused the drug abuse.  And according to the holding in Allen, only if the latter is true would service connection perhaps be warranted.

VA treatment records dated from November 2000 through July 2009 indicate the Veteran discussed his depression, insomnia, suicidal thoughts, problems with his children, and problems at work with his treating psychiatrists.  But there again was never mention of a traumatic event or sexual assault in service, at any point during the course of his treatment.

In October 2009, the Board again remanded this claim to the RO for yet another VA compensation examination, this time to also specifically include a determination of whether the Veteran has PTSD and, if so, whether it (along with any other psychiatric disorders), may be attributable to his military service.  In July 2010, he was scheduled for this requested examination.

The report of this July 2010 examination indicates the examiner reviewed the Veteran's claims file for the pertinent history.  The Veteran described a Parris Island incident involving a recruit who blew up himself and the drill instructor.  The examiner stated the Veteran's records showed there was a death of both recruits and staff around the same time as the Veteran's reported incident, but that it does not state it was due to a grenade incident.  The Veteran also described an incident in which another male recruit approached him offering oral sex.  The VA examiner stated the Veteran reported that this brought up memories from when he was 8 years old and a man tried to molest him.  He also reported sleeping only three to four hours a night.  

In trying to determine whether the Veteran meets the criteria for PTSD, this VA examiner stated the incident involving a grenade would meet the criteria for witnessing death.  This would also meet the criteria of a traumatic event, but the Veteran did not in response endorse feelings of intense fear, helplessness, or horror.  The examiner stated this could be due to the Veteran's blunted affect in general.  Consequently, the examiner diagnosed only major depressive disorder and dysthymic disorder, but not also PTSD.  Additionally, the examiner stated the Veteran was not currently receiving treatment for his psychiatric disorders and his long-term condition or functional status would not be expected to improve.  

In discussing the foundation for the claim for PTSD, this VA examiner noted the sole basis for the diagnosis was Dr. S.G.'s treatment.  He observed Dr. S.G. had referred to the Veteran as being young and immature and falling in with wrong crowd and using drugs.  While Dr. S.G. referenced flashbacks, he did not identify the content of the flashbacks.  Additionally, there is no stated link for the flashbacks.  Similarly, the reported nightmares involved black dots, a headless man, and a house of full of cats, but not an associated traumatic event.  The examiner also points out that Dr. S.G. never identified an in-service traumatic event or the full criteria for a diagnosis of PTSD.  This VA compensation examiner therefore ultimately determined that, even if the Veteran's reported in-service incidents - referring to the grenade explosion and the sexual incident - meet the criteria for PTSD, his symptoms are not consistent with PTSD.  This examiner acknowledged the Veteran's avoidance of others and estrangement, but reiterated he does not meet the full criteria and there does not appear to be any relationship between those symptoms and the claimed traumatic events.  Finally, the examiner noted the Veteran denied any use of alcohol and drugs before and during the military.  However, as this examiner pointed out, his prior drug abuse is clearly noted in the record.  The examiner informed the Veteran of this and he continued to deny it.  There was no additional medical nexus opinion provided concerning the Veteran's confirmed diagnoses of major depressive disorder and dysthymic disorder.  


In March 2011, however, this same VA examiner provided a supplemental opinion.  It was determined the Veteran's depressive and dysthymic disorders also were less likely than not caused by or the result of events that occurred during his military service.  In explanation, this VA examiner stated the Veteran's behavior of falling in with the wrong crowd in boot camp and his involvement with drug use may have been the result of a condition prior to the military rather than being caused by it.  Still, though, this examiner again failed to address entirely these remaining depressive and dysthymic disorders.  Consequently, the Board again remanded this claim in September 2011 for yet another supplemental opinion as to whether the Veteran's depressive and dysthymic disorders are attributable to his military service or whether, instead, they are a consequence of his prior drug and alcohol abuse.

In September 2011, this supplemental opinion was provided by the same psychologist.  The VA examiner again reviewed the Veteran's claims file and summarized Dr. S.G.'s findings.  He specifically identified a July 2001 letter from Dr. S.G. that stated "running out of drugs led to depressed and suicidal thoughts."  This examiner further observed that the December 2004 VA examiner also indicated that the "depression was secondary to the primary substance abuse problems."  In an attempt to clarify whether the Veteran's substance abuse problems occurred first or were caused by his military service, this examiner determined Dr. S.G.'s prior statements indicate the Veteran's substance abuse problems were immediate and abrupt in an immature person.  Thus, he stated this would suggest a prior susceptibility to being influenced by the wrong crowd.  The examiner stated the Veteran's prior susceptibility led to the substance abuse, and given that it happened immediately, there was little time for his military service to cause it, and no events suggesting it had.  Therefore, the examiner concluded it is unlikely that either the Veteran's dysthymic or major depressive disorders are attributable to his military service.  It is more likely, instead, these disorders were caused by or aggravated by his drug and alcohol use.


In evaluating the probative value of evidence for and against a claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . .  [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers adequate reasons and bases for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

But review of the claims file is not essential or determinative of the probative value of the opinion; instead, more derived from the discussion of the underlying medical rationale, unless consideration of evidence in the file may have affected or changed the basis or outcome of the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).


The Board sees the Veteran initially sought treatment from VA in February and May 1979 for a substance abuse problem and that he acknowledged having emotional problems prior to that time.  However, he did not receive any additional evaluation, treatment or counseling until approximately 2000.  And when he began his treatment for psychiatric disorders with Dr. G.S., also reported in October 2000, there was no indication that he attributed the disorders to his military service, other than to his history of drug abuse.  And although he reported feelings of depression due to harsh treatment in the military, he also acknowledged struggling with depression "most of his life," so even prior to his military service, which he believed was a maturity or confidence problem.  In fact, there was no mention of a traumatic event in service, that is, as cause for his disorders, until the July 2010 VA examination when he described the grenade incident and sexual innuendo.  Importantly, though, even Dr. G.S., who has been his chief proponent, has not attributed the current disorders to these other events, rather, only instead to the history of drug abuse in service.  And although Dr. G.S. has offered some sense of explanation for the drug abuse in service, citing the Veteran's young age and resultant immaturity and inability to resist bad influences as cause of that drug abuse, the fact remains that even Dr. G.S. acknowledges the drug abuse precipitated the psychiatric disorders, not the other way around.  And, as explained, only if the converse it true would service connection perhaps be warranted.

The Veteran simply has failed to establish that his psychiatric disorders are the result of anything other than his history of drug use, so willful misconduct.  During the December 2004 mental status examination, the VA examiner specifically noted that it was "documented that [the Veteran] experienced depression as concomitant of his experience of high levels of mixed substance use in the military and that he could not dissociate the Veteran's substance abuse from his depression disorder.  This VA examiner went on to note that the Veteran's depression was secondary to his primary problem during military service, i.e., mixed substance abuse.  


Further, during the July 2010 VA examination, the Veteran denied any use of alcohol and drugs before and during the military, despite the fact he was informed it is clearly documented in his military records (and even considering that he, himself, has at times in the past readily conceded he abused drugs while in service).  And, in the September 2011 addendum opinion, specifically addressing this determinative issue, the VA examiner determined Dr. S.G.'s prior statements indicated the Veteran's substance abuse problems were immediate and abrupt in an immature person.  Thus, he stated this would suggest a prior susceptibility to being influenced by the wrong crowd.  This VA examiner continued on to state the Veteran's prior susceptibility led to the substance abuse, and given that it happened immediately, there was little time for his military service to cause it, and there are no events suggesting it did.  Therefore, the examiner concluded that it is unlikely that either the Veteran's dysthymic disorder or major depressive disorders are attributable to his military service.  It is more likely, instead, these disorders were caused by or aggravated by his drug and alcohol use.

The Board assigns significant probative weight to the December 2004 and July 2010 VA examinations and September 2011 VA addendum opinion discounting the notion the Veteran has a psychiatric disorder due to his military service.  These VA examiners reviewed the claims file for the pertinent medical and other history, including especially his claimed stressors.  Specifically, Dr. S.G.'s opinion that the Veteran's psychiatric disorders are attributable to his military service is not based on any identifiable incident, or even supported with rationale, especially when considering the Veteran did not report his claimed stressors to Dr. S.G.  Therefore, Dr. S.G.'s opinion does not have the proper factual foundation and predicate inasmuch as it has not considered all medical and other evidence material to the claim.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Moreover, the VA examinations and opinions, in the aggregate, contain discussions of the medical rationale for the conclusions expressed.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).  In other words, these commenting VA physicians applied valid medical analysis to the significant facts of this case in reaching their conclusions, which is where most of the probative value of a medical nexus opinion is derived, not just from having reviewed the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  It is this valid medical analysis that renders these opinions more probative than what is contained in Dr. S.G.'s numerous letters in support of the Veteran's claim. 

Consequently, the only other evidence of record supporting his contention that his psychiatric disorders, including PTSD, are related to his military service, and specifically to the events he has described, comes from the Veteran personally by way of statements he has filed in support of his claim.  Even as a layman, he is competent to proclaim having experienced symptoms associated with mental disorders while in service and during the many years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records).  But his lay testimony concerning this, while competent, is not also credible, at least less credible than the evidence against the claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements and testimony, it may consider whether self-interest may be a factor in making such statements).

Specifically, as the July 2010 VA examiner noted, the Veteran denied a history of drug and alcohol abuse, despite the fact he was informed it is clearly indicated in the record, including by his own prior admissions.  Moreover, his failure to mention the alleged incidents he now claims in the psychiatric evaluations beginning in July 2010, but not before, goes against his credibility in determining the truthfulness of these statements now asserted.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Finally, the Board also notes the Veteran is in receipt of SSA disability compensation.  But while he has established his entitlement to SSA disability compensation for affective disorders, the Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Moreover, the SSA's favorable determination more concerned the severity of his mental illness, not instead its etiology in terms of its claimed relationship to his military service.

So considering this evidence for and against the claim in the aggregate, it simply is not sufficiently competent and credible to etiologically link any of his currently diagnosed psychiatric disorders to his military service, and specifically to the claimed incidents he cites as stressors or precipitants.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  So there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim for service connection for an acquired psychiatric disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


